                                           Case 4:21-cv-00921-YGR Document 9 Filed 09/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                         ROBERT LOUIS RUBIO,
                                   8                                                         Case No. 21-cv-00921-YGR (PR)
                                                        Plaintiff,
                                   9
                                                  v.                                         ORDER OF DISMISSAL WITHOUT
                                  10                                                         PREJUDICE
                                         KATHLEEN ALLISON, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On July 26, 2021, the Court issued an Order of Dismissal with Leave to Amend.

                                  14   Specifically, the Court granted Plaintiff twenty-eight days from the date of the Order to file an

                                  15   amended complaint to allege facts sufficient to state a cognizable constitutional claim. Plaintiff

                                  16   was warned that the failure to timely file an amended complaint would result in the dismissal of

                                  17   this action for failure to prosecute. The time for Plaintiff to file his amended complaint has

                                  18   passed, and no amended complaint has been filed. Taking into account the salient factors set forth

                                  19   in Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), the Court finds that dismissal is

                                  20   warranted under Federal Rule of Civil Procedure 41(b).1 See Yourish v. Cal. Amplifier, 191 F.3d

                                  21   983, 989, 992 (9th Cir. 1999) (affirming dismissal of action following plaintiff’s failure to amend

                                  22   complaint after receiving leave to do so, where the interest in expeditious resolution of litigation,

                                  23   the court’s management of its docket, and avoiding prejudice to defendants favored dismissal).

                                  24
                                              1
                                  25              If and when Plaintiff is prepared to pursue his claims, he may file a new civil rights
                                       action. The limitations period to file a section 1983 action in California is two years, but it is
                                  26   tolled for up to two years during a continuous period of incarceration. See Silva v. Crain, 169 F.
                                       3d 608, 610 (9th Cir. 1999) (holding, pursuant to Cal. Civ. Proc. Code § 340(3), that the
                                  27   limitations period for filing a section 1983 action in California is one year); S.B. 688 (amending
                                       Cal. Civ. Proc. Code § 340(3) and adding section 335.1 to establish two-year residual limitations
                                  28   period for personal injury actions); Cal. Civ. Proc. Code § 352.1(a) (providing for an additional
                                       two years of tolling during a period of continual imprisonment).
                                           Case 4:21-cv-00921-YGR Document 9 Filed 09/16/21 Page 2 of 2




                                   1          Accordingly, IT IS HEREBY ORDERED that the complaint in the above-captioned action

                                   2   is DISMISSED. The Clerk of the Court shall close the file.

                                   3          IT IS SO ORDERED.

                                   4   Dated: September 16, 2021

                                   5                                                 ______________________________________
                                                                                     JUDGE YVONNE GONZALEZ ROGERS
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
